Notice of Pre-AIA  or AIA  Status
The present application is being examined pursuant to the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an electronic communication from Applicant’s representative, Dr. David R. Preston, Esq., on 30 March 2021.
The Specification is amended as follows:
ABSTRACT 
The present invention recognizes that medical devices, such as but not limited to contact lenses, can be made having a coating made at least in part using printing technologies to provide drug storage and drug release structures.  The coating preferably includes at least one drug reservoir layer and a least one barrier layer, and can include structures, such as but not limited to capillary structures that alone or in combination modulate the release of the drug from the coating. One aspect of the present invention is a medical device that incorporates a drug in at least one coating. 
	Claims 1, 4, 13, 16, 18, 19, and 21:
1. 	(AMENDED)	A contact lens; comprising:
a) 	a first surface and a second surface; and 
b)	 said contact lens further comprising at least one coating provided on at least a portion of said first surface, said second surface, or a combination thereof as opposed to within said contact lens; 
1) 	said at least one coating comprising at least one three dimensional structure; and 
2) 	said at least one three dimensional structure comprising: 
a. 	one or more drug reservoir layers: 
wherein said one or more drug reservoir layers comprise one or more drugs; and 
b. 	one or more barrier layers: 
wherein said one or more barrier layers modulate the release of said one or more drugs from said 
c. 	at least one Penetration Enhancer (PE). 
4. 	(AMENDED)	The contact lens of claim 1, 
wherein said at least one coating comprising one or more drugs and comprising PE is provided at least in part by inkjet printing.
13. 	(AMENDED)	The contact lens of claim 12, 
wherein said one or more drugs can treat, 

wherein said disease, disorder, or condition that is treated 
18. 	(AMENDED)	The contact lens of claim 17, 
wherein said at least one biological drug comprises at least one protein comprising at least one enzyme, at least one transport protein, at least one structural protein., at least one storage protein, at least one hormone protein, at least one receptor protein, at least one contractile protein, at least one antibody, at least one monoclonal antibody, or a combination thereof.
	19.	(AMENDED)	The contact lens of claim 1, wherein said one or more drugs comprises an anti-inflammatory agent, an anti- allergy agent, an anti-infective agent, an antibiotic, an anti-parasitic agent, an anti- glaucoma agent, an anti-macular degeneration agent, an ophthalmic drug, a steroid, an anti-dry eye agent, a comfort agent, 
	21.	(AMENDED)	A contact lens; comprising:
a) 	a first surface and a second surface; 
b) 	at least one Penetration Enhancer (PE); and 
c) 	said contact lens further comprising at least one coating provided on at least a portion of said first surface, said second surface, or a combination thereof as opposed to within said contact lens; 
at least one coating comprising at least one three dimensional structure; and 
2) 	said at least one three dimensional structure comprising: 
a. 	one or more drug reservoir layers; wherein said one or more drug reservoir layers comprise one or more drugs; and 
b. 	one or more barrier layers; 
wherein said one or more barrier layers modulate the release of said one or more drugs from said drug delivery contact lens.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619